DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Sept. 08, 2022 has been entered. Applicant's amendments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-9 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the third optical scanner being disposed at a pupil conjugate position optically substantially conjugate with a pupil of the subject’s eye or near the pupil conjugate position; an optical path coupling member disposed between the first optical scanner and the first concave mirror, and combining an optical path of the SLO optical system and an optical path of the OCT optical system; and a correction unit configured to correct detection result of the interference light detected by the OCT optical system or an image formed based on the detection result, the correction unit being configured to correct a position of the detection result of the interference light or the image formed based on the detection result, along a traveling direction of the measurement light, so as to cancel a change in an optical path length caused by a displacement of a deflected surface of the third optical scanner with respect to the pupil conjugate position depending on a deflection angle of the measurement light by the third optical scanner.” as set forth in the claims.
Claims 10-16 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the third optical scanner being disposed at a pupil conjugate position optically substantially conjugate with a pupil of the subject’s eye or near the pupil conjugate position; and an optical path coupling member disposed between the first optical scanner and the first concave mirror, and combining an optical path of the SLO optical system and an optical path of the OCT optical system, the method comprising: an acquisition step of acquiring detection result of the interference light by performing optical coherence tomography on the subject’s eye using the OCT optical system; and a correction step of correcting the detection result of the interference light acquired in the acquisition step or an image formed based on the detection result, the correction step including correcting a position of the detection result of the interference light or the image formed based on the detection result, along a traveling direction of the measurement light, so as to cancel a change in an optical path length caused by a displacement of a deflected surface of the third optical scanner with respect to the pupil conjugate position depending on a deflection angle of the measurement light by the third optical scanner.” as set forth in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849